Citation Nr: 1636930	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-45 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, now diagnosed as generalized anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for psoriasis and dermatitis.  

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for a chronic respiratory disorder, including as a result of asbestos exposure.  

7.  Entitlement to service connection for obstructive sleep apnea (OSA), including as a result of a chronic respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 15, 1960, to February 23, 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied service connection for the disabilities at issue.  

In August 2011, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a September 2013 decision, the Board found that new and material evidence had been received to reopen claims of service connection for an acquired psychiatric disorder, hearing loss, tinnitus, psoriasis and dermatitis, arthritis, a chronic respiratory disorder, and sleep apnea.  The Board then remanded these issues for de novo review by the RO, including further development of the evidence.  The development ordered has been partially accomplished and the case has been returned for further appellate consideration.  

The issues of service connection for psoriasis/dermatitis, arthritis, a chronic respiratory disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, now diagnosed as a generalized anxiety disorder, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  PTSD has not been clinically confirmed in the record.  

3.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, now diagnosed as generalized anxiety disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Bilateral hearing loss was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Tinnitus was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January, May, and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in October 2013 and January 2014.  The Board finds that the opinions obtained in these examinations are adequate for disposition of the issues decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Acquired Psychiatric Disorder

The Veteran contends that service connection should be established for a chronic acquired psychiatric disorder, which he initially claimed as being PTSD.  He has stated that while being treated for a very high fever in service, he saw dead bodies outside, which he believed to be victims of the same disease for which he was being treated.  He has also stated that he suffered from hallucinations during the time he was being treated for the fever.  

Review of the Veteran's STRs shows no pertinent abnormality at the time of entry into active duty.  During late January and February, the Veteran was treated on two occasions for diagnosed acute pharyngitis.  Following the second occasion, he was referred for the Recruit Evaluation unit due to inability to adjust to service demands.  The company commander's report indicated that the Veteran was "nervous, shaking all the time, bites his fingernails and can hardly talk."  This was noted to be an initial screening on the basis of indications of a personality deficit.  The examiner noted that social adjustments were inadequate, that the Veteran had always been excessively nervous and that he had joined the Navy to get away from home.  His progress in training was indicative of a lack of aptitude for the Navy.  It was noted that after 12 days with his original company, he was admitted to the sick bay with a sore throat.  He made a complete recovery, but after transfer to a re-assignment company he became grossly anxious and overwhelmed by the prospect of further training.  He was then referred to the Recruitment Evaluation unit.  Psychiatric evaluation revealed a labile, anxious person who exhibited gross tremors, nail-biting, and who appeared to be completely unable to cope with his mounting tensions.  After admittance to the Recruit Evaluation Barracks, his anxiety subsided somewhat.  There appeared, however, to be little likelihood that he would ever be able to make an adequate adjustment to military life.  Honorable discharge was recommended.  The examination board concluded that the Veteran did not meet the general qualifications for retention in the service, that is condition had existed prior to entry into service, and that it had not been aggravated by service.  His discharge was recommended on the basis of "unsuitability."  On examination for separation from service, psychiatric clinical evaluation was normal.  

In a March 2010 statement, the Veteran's private physician indicated that he had treated the Veteran for several years and that the Veteran had been treated for acute pharyngitis while in service.  The Veteran had been diagnosed with "a nerve condition," which was believed to be service related.  The physician submitted a follow-up statement dated in February 2011, in which the doctor stated that the Veteran was treated for acute pharyngitis with a high fever following the administration of immunizations and had developed hallucinations.  In a January 2011 statement, a VA medical care provider indicated that the Veteran had experienced several illnesses related to pharyngitis and lymphadenopathy in service for which he was hospitalized in January and February 1960.  He had been diagnosed with medical problems, including a "nerve condition," that was likely related to his time in the Navy.  In his hearing testimony before the undersigned in August 2011, the Veteran indicated that the "nerve condition" to which his doctor had referred was a psychiatric disability.  

A psychological examination was conducted by VA in October 2013.  At that time, the diagnosis was generalized anxiety disorder.  Regarding his mental health history, the Veteran reported having taken medication for depression for a short period of time when he was in his 30s.  A medical records review showed that the Veteran had been followed in the VA mental health outpatient clinic since 2011 for generalized anxiety disorder, panic disorder, and undifferentiated somatoform disorder.  The Veteran's current medications included Hydroxyzine and Citalopram, but the former was rarely needed as the panic disorder was in partial remission.  It was noted that the Veteran had denied traumatic events that created symptoms fully diagnostic of PTSD.  After review of the Veteran's medical records and clinical interview, the examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was related to service.  The rationale for this opinion included a lack of evidence showing that the Veteran continued to experience any mental health problems following his discharge from the military at age 17 until the report of a  brief treatment for depression in the mid-30s.  The Veteran did not seek mental health treatment again until 2011.  Furthermore, the Veteran had denied significant problems in important life domains, including socially, family life, or occupationally with exception of his physical health problems.  

At the time the Veteran entered active duty, psychiatric clinical evaluation was normal, but after serving on active duty for approximately one month, some of which he spent being treated for pharyngitis, the Veteran was found to be unsuitable for military service.  While he did exhibit anxiety symptoms at that time, on examination for separation from service, psychiatric clinical evaluation was again noted to be normal.  While the medical board in service found these symptoms to have existed prior to service and not aggravated therein, the Board does not find any chronic increase in the psychiatric symptoms such that the presumption of soundness at entry is rebutted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306 (a), (b); Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  In this regard, the VA examiner in 2013 indicated that the Veteran had not sought treatment for any further psychiatric complaint until he was in his 30s, 15 to 20 years after his brief period of service at 17 years of age.  The current anxiety disorder that has been diagnosed was not reportedly manifested until approximately 2011, approximately 50 years after his discharge from active duty.  While the Veteran's private physician and the VA medical care provider in 2011 opined that the Veteran had a "nerve problem" as a result of service, no rationale for these opinions was provided.  Further, while the Veteran gave a history to his private doctor of having had hallucinations during service, the clinical records from the psychiatric evaluation given while the Veteran was on active duty show no such symptoms.  Finally, the Veteran has not been afforded a diagnosis of PTSD.  As such, service connection for this disorder is not appropriate.  See 38 C.F.R. § 3.304(f).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the rationale provided by the VA examiner in October 2013 make this opinion the most credible in the record.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection should be afforded for bilateral hearing loss and tinnitus that he believes are the result of the infections for which he was treated while on active duty.  Review of the STRs shows that on examination for entry and separation from service, clinical evaluation of the ears was normal.  Hearing of whispered voice was 15/15 bilaterally at both entry and separation from service.  STRs show that the Veteran was treated for acute pharyngitis on two occasions, in January and February 1960.  On both occasions it was noted that the Veteran had responded well to treatment.  The STRs show no complaint or manifestation of hearing loss or tinnitus during service.  

In a January 2011 statement, a VA medical care provider noted that the Veteran had been treated for pharyngitis and lymphadenopathy while in service and had been diagnosed with hearing loss that was very likely related to his time in service.  No rationale was provided for this opinion and no mention was made of tinnitus.  

An audiometric examination was conducted by VA in January 2014.  At that time, the diagnoses were sensorineural hearing loss in each ear and recurrent tinnitus.  Regarding hearing loss, the examiner noted that the Veteran had had military noise exposure in the navy from January 15, to February 23, 1960.  He also reported having had vocational noise while working on a pipeline, in manufacturing, in masonry and in the aircraft industry (where he reported wearing hearing protection.)  He denied recreational noise exposure.  He had no history of ear infections or surgeries, no aural fullness, no vertigo, no skull fracture and no known ototoxic drug administration.  The examiner rendered an opinion that the Veteran's hearing loss was less likely as not the result of an event in military service.  The rationale was that review of the record showed normal whisper testing at enlistment and separation from service and that military records did not report a fever of 106 degrees (as reported by the Veteran).  The records did note that he had been treated successfully for pharyngitis.  He had been coming to the VA medical center since 2003 and had never had his hearing tested or worn hearing aids.  Since his enlistment and separation examinations showed no change in hearing, it was less likely that hearing loss was the result of military service.  Regarding tinnitus, the examiner opined that this was less likely than not caused by or a result of military service.  The rationale was that review of the record showed no mention of tinnitus or hearing loss in service; therefore, it was less likely than not that the tinnitus was the result of service.  

The record shows that the Veteran did not manifest hearing loss or tinnitus during service or soon thereafter.  While a VA medical care provider indicated that the hearing loss was likely the result of the infection that the Veteran had while on active duty, no rationale was provided for this opinion.  The examiner in 2014 indicated that, absent some notation of hearing loss or tinnitus at the time of the infection, it was less likely than not that the hearing loss or tinnitus was related to active duty.  The examiner also indicated that the Veteran did not have significant noise exposure during service as opposed to industrial noise exposure he had following active duty.  As the January 2014 VA examiner provided the only adequate rationale, these are the most probative medical opinions in the record.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Id. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and claimed as PTSD, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Regarding the claims of service connection for psoriasis/dermatitis; arthritis; a chronic respiratory disorder; and sleep apnea, which is claimed as related to a chronic respiratory disorder, it is noted that the Veteran has contended, in pertinent part, that these disabilities are related to immunizations that the Veteran received while on active duty.  In support of this contention, he has provided medical literature regarding possible side effects of immunizations that include skin disease, arthritis, and possible respiratory disabilities.  While VA obtained medical opinions regarding any possible relationship with service, the examiners did not render opinions regarding this specific contention made by the Veteran.  As such, the Board finds that the opinion is inadequate and the case must be returned for a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be forwarded to the examiner who conducted the December 2013 examinations for a supplemental opinion to ascertain the current nature and etiology of his skin, arthritis, respiratory disorders, and sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any of these disorders is related to service.  The examiner must comment directly on the Veteran's contention regarding whether these disorders could be a side effect of immunizations that were administered while he was on active duty.  If the examiner who conducted the December 2013 examinations is not available, the claims folder should be made available for review by another examiner who should be requested to render the requested opinion.  If an additional examination is necessary, one should be conducted.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


